          Case 4:21-cv-05024-SAB      ECF No. 1           filed 02/18/21    PageID.1 Page 1 of 4



1    Joshua Trigsted WSBA#42917
2
     Trigsted Law Group, P.C.
     5200 SW Meadows Rd, Ste 150
3    Lake Oswego, OR 97035
4    888-247-4126, ext. #1
     866-927-5826 facsimile
5
     josh@tlgconsumerlaw.com
6    Attorney for Plaintiff
7

8
                              UNITED STATES DISTRICT COURT
9
                       FOR THE EASTERN DISTRICT OF WASHINGTON
10

11

12                                                )       Case No.: 4:21-cv-5024
                                                  )
13
     DIANE POWERS,                                )       COMPLAINT;
14                                                )
     Plaintiffs,                                  )
15                                                )       FAIR DEBT COLLECTION PRACTICES
             vs.                                  )       ACT (15 U.S.C. § 1692a, et seq.);
16
                                                  )
17   OUTSOURCE RECEIVABLES                        )       DEMAND FOR JURY TRIAL
     MANAGEMENT, INC.,                            )
18                                                )
19
     Defendants.                                  )
                                                  )
20
                                      I. INTRODUCTION
21

22           1.    This is an action for damages brought by an individual consumer for
23
     Defendant’s violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692,
24
     et seq. (hereinafter “FDCPA”).
25

26                                     II. JURISDICTION
27
             2.    Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. §
28

       COMPLAINT                                                           Trigsted Law Group, P.C.
       Case No.                                                            5200 SW Meadows Rd, Ste 150
                                                                           Lake Oswego, OR 97035
                                                                           (888) 247-4126

                                                      1
         Case 4:21-cv-05024-SAB       ECF No. 1       filed 02/18/21    PageID.2 Page 2 of 4



1    1692k(d), and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.
2
                                          III. PARTIES
3

4
           3.     Plaintiff, Diane Powers (“Plaintiff”), is a natural person residing in Benton

5    County, Washington.
6
           4.     Defendant, Outsource Receivables Management, Inc., (“Defendant”) is a
7
     corporation engaged in the business of collecting debts by use of the mails and telephone.
8

9    Defendant regularly attempts to collect debts alleged due another.
10
                                IV. FACTUAL ALLEGATIONS
11
           5.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §
12

13   1692a(6).
14
           6.     Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).
15
           7.     All activities of Defendant set out herein were undertaken in connection with
16

17   the collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).
18         8.     Within the last year, Defendant took multiple actions in an attempt to collect
19
     a debt from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including
20

21   the following.

22         9.     Communicating or threatening to communicate credit information which is
23
     known or which should be known to be false, including failing to report a disputed debt as
24

25
     disputed (§ 1692e(8)).

26         10.    As a result of the aforementioned violations, Plaintiff suffered and continues
27
     to suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental
28

      COMPLAINT                                                        Trigsted Law Group, P.C.
      Case No.                                                         5200 SW Meadows Rd, Ste 150
                                                                       Lake Oswego, OR 97035
                                                                       (888) 247-4126

                                                  2
         Case 4:21-cv-05024-SAB       ECF No. 1       filed 02/18/21    PageID.3 Page 3 of 4



1    anguish and severe emotional distress.
2
            11.    Defendant intended to cause, by means of the actions detailed above, injuries
3

4
     to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe

5    emotional distress.
6
            12.    Defendant’s actions, detailed above, were undertaken with extraordinary
7
     disregard of, or indifference to, known or highly probable risks to purported debtors.
8

9           13.    To the extent Defendant’s actions, detailed above, were carried out by an
10
     employee of Defendant, that employee was acting within the scope of his or her
11
     employment.
12

13               COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES
14
                                                ACT
15
            14.    Plaintiff reincorporates by reference all of the preceding paragraphs.
16

17          15.    The preceding paragraphs state a prima facie case for Plaintiff and against
18   Defendant for violations of the FDCPA.
19
                                     PRAYER FOR RELIEF
20

21          WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

22   Defendant for the following:
23
            A.     Declaratory judgment that Defendant’s conduct violated the FDCPA;
24

25
            B.     Actual damages pursuant to 15 U.S.C. 1692k;

26          C.     Statutory damages pursuant to 15 U.S.C. § 1692k;
27
            D.     Costs, disbursements and reasonable attorney’s fees for all successful claims,
28

      COMPLAINT                                                        Trigsted Law Group, P.C.
      Case No.                                                         5200 SW Meadows Rd, Ste 150
                                                                       Lake Oswego, OR 97035
                                                                       (888) 247-4126

                                                  3
         Case 4:21-cv-05024-SAB      ECF No. 1       filed 02/18/21    PageID.4 Page 4 of 4



1    and any unsuccessful claims arising out of the same transaction or occurrence as the
2
     successful claims, pursuant to 15 U.S.C. § 1692k; and,
3

4
           E.     For such other and further relief as may be just and proper.

5

6                    PLAINTIFFS HEREBY REQUEST A TRIAL BY JURY
7

8
                                                 Dated this 18th day of February, 2021
9

10

11

12                                                     By:_s/Joshua Trigsted ______
                                                       Joshua Trigsted, WSBA#42917
13                                                     Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      COMPLAINT                                                       Trigsted Law Group, P.C.
      Case No.                                                        5200 SW Meadows Rd, Ste 150
                                                                      Lake Oswego, OR 97035
                                                                      (888) 247-4126

                                                 4
